Citation Nr: 1733775	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-23 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 3, 1979 to November 5, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.

In August 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the AOJ.


REMAND

The Veteran submitted a September 2011 Substantive Appeal, VA Form 9, following a September 2011 Statement of the Case, which addressed the issue of home loan eligibility.  In the September 2011 Substantive Appeal, the Veteran indicated that he wanted a Board hearing at a local VA office (Travel Board hearing).

The Board acknowledges that this issue was remanded in an August 2014 Board decision.  In the Remand, the Board instructed the AOJ to obtain all other (outstanding) documents in connection with the Veteran's claim for basic eligibility for VA home loan guaranty benefits from either the Atlanta Regional Loan Center or the VA Home Loan Eligibility Center in Winton-Salem, North Carolina, and associate those documents with the electronic file.  In a March 2017 note associated with a Supplemental Statement of the Case, the Atlanta Regional Loan Center indicated that a paper copy of the Loan Guaranty file for the Veteran's appeal was previously mailed because, at that time, the Atlanta Regional Loan Center did not have access to VBMS.  Since the August 2014 Board Remand, the Atlanta Regional Loan Center gained access to VBMS and purportedly uploaded the appeal into VBMS "so that [the Veteran's] request for a hearing at his local VA office can continue."  In this regard, it appears that some procedural documents, such as the September 2011 Statement of the Case, are still not included in either VBMS or Virtual VA.

Regardless, based on the Veteran's explicit request in the September 2011 Substantive Appeal, a Travel Board hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal (entitlement to basic eligibility for VA home loan guaranty benefits) for that purpose.  See 38 C.F.R. § 20.700 (2016) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person); see also 38 C.F.R. § 20.704(a) (2016).

The record also reflects that correspondence sent to the Veteran was returned as undeliverable by the United States Postal Service on April 29, 2014 and July 7, 2016.  The AOJ should ensure that notice of the scheduled Board hearing is sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

After verification of the Veteran's current mailing address, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issue of entitlement to basic eligibility for VA home loan guaranty benefits.  Send notice of the scheduled hearing to the Veteran and the representative in accordance with 38 C.F.R. § 20.704(b) (2016), a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

